May 28, 2010


Mr. Brad M. LaMorgese
McCurley Orsinger McCurley
Nelson & Downing LLP
5950 Sherry Lane, Suite 800
Dallas, TX 75225
Ms. Georganna L. Simpson
Simpson * Martin, LLP
1349 Empire Central Drive
Woodview Tower, Suite 600
Dallas, TX 75247-4042

RE:   Case Number:  09-0415
      Court of Appeals Number:  05-06-00966-CV
      Trial Court Number:  03-12312-T

Style:      LEILA REGENIA BROWN HIDALGO
      v.
      ALVIN STEVE HIDALGO

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |